Citation Nr: 0623337	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-03 079	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk



INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connected and assigned a 50 percent rating for PTSD, 
effective July 29, 2003.

This appeal comes from the veteran's disagreement with the 
initial 50 percent rating assigned following the grant of 
service connection for PTSD.   Because the disagreement was 
with the initial rating assigned, the Board must consider 
this claim as a claim for a higher evaluation of an original 
award, effective from the date of the award of service.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)


FINDING OF FACT

The veteran's PTSD is evidenced by reduced reliability and 
productivity due to nightmares, flashbacks, restless sleep, 
depression, avoidance of crowds, restricted affect, 
irritability, limited insight and judgment, and impaired 
memory and concentration. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the veteran's service-connected 
PTSD has been evaluated by five different professionals.  The 
first to evaluate the veteran was L.L., M.D.  The record 
indicates that Dr. L. managed the veteran's medication and 
periodically evaluated his mental condition from October 2002 
to April 2004.  These evaluations indicated that the veteran 
suffered from nightmares and restless sleep.  One of the 
evaluations described the veteran as edgy/paranoid, and two 
others noted that he avoided crowds or stressful triggers.  
In one of his reports, Dr. L. documented that the veteran 
sometimes confused combat with reality.  The evaluations 
indicated that the veteran had a restricted affect, was 
irritable, and made a few spontaneous comments during the 
examination.  Dr. L. also noted that the veteran was 
adequately groomed, alert, and oriented.  It was noted that 
his thought process was goal-directed and his memory and 
concentration were intact.  Each of Dr. L.'s evaluations 
indicated that the veteran had no suicidal or homicidal 
ideations.

The veteran was also interviewed by W. S., M.Ed., at the Vet 
Center in Orlando Florida.  The veteran's initial intake 
evaluation noted that his appearance was neat, his speech was 
appropriate, he was well-oriented, his memory was normal, and 
his affect was appropriate.  This evaluation also indicated 
that he was anxious, agitated, and restless.  His 
concentration was noted to be impaired.

The veteran was examined by E.G., M.D., a VA physician, in 
November 2003.  Dr. G. noted that the veteran suffered from 
nightmares, insomnia, restless sleep, and episodes of violent 
sleep.  He also avoided people, places, and activities.  The 
evaluation noted the veteran's feelings of detachment, 
restricted affect, irritability and anxiety.  In addition, 
Dr. G. indicated that the veteran fishes for recreation, and 
has some friends.  He was adequately groomed, alert, and 
oriented.  He had normal speech and his thought process was 
logical and relevant.  The evaluation indicated the veteran's 
memory, concentration, insight, and judgment were intact.  He 
had no suicidal or homicidal ideations.

The record shows that beginning in November 2004, the veteran 
was evaluated periodically by J.T., M.D.  In these 
evaluations, Dr. T. noted that the veteran suffered from 
nightmares, restless sleep, and depression.  The veteran 
reported one episode of paranoia and often reported being 
lost in familiar surroundings.  More often than not, Dr. T.'s 
evaluations indicated the veteran had restricted affect; he 
indicated that he was anxious about half the time.  Dr. T. 
noted that the veteran was irritable, but this was lessening 
in the most recent evaluations, most likely due to the 
veteran's relationship with his new grandchild.  On one 
evaluation it was noted that the veteran was poorly groomed, 
and on another, his speech was slow.  

Two of the evaluations indicated that his memory and 
concentration were impaired, and most of the time his insight 
and judgment were limited.  Two of the evaluations noted that 
the veteran suffered hallucinations about talking to his 
brother.  The veteran was alert and oriented at each 
evaluation, was adequately groomed, and spoke normally.  In 
almost half of the evaluations Dr. T. noted the veteran's 
mood to be normal and his affect as having full range.  More 
often than not, the evaluations noted that his memory and 
concentration were intact, and almost half noted his insight 
and judgment were intact.  Each evaluation indicated that he 
was no danger to himself or others, and he had no suicidal or 
homicidal ideations.

In April 2005, the veteran was examined by VA physician R.D., 
M.D.  The veteran was adequately groomed, alert, oriented, 
and in a normal mood.  He gave a history of having worked as 
a lineman for 28 years.  Dr. D. noted that the veteran 
suffered from nightmares and restless sleep.  He avoided 
crowds and had feelings of detachment.  The veteran had 
restricted affect and was irritable.  Dr. D. noted that that 
he had normal speech, and that his thought process was 
logical and relevant.  The veteran's memory, concentration, 
insight, and judgment were also noted to be intact.  He had 
no suicidal or homicidal ideations.  Dr. D. also indicated 
that the veteran at times goes fishing.

Disability evaluations are determined by comparing a 
veteran's symptoms against criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating, otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
is to be resolved in favor of the veteran.  38 C.F.R. § 4.3.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.

PTSD is evaluated utilizing Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  Under Diagnostic Code 9411, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assignable when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the Board finds that the veteran's PTSD disability more 
nearly approximates the criteria for a 50 percent rating for 
the entire period beginning with the effective date of July 
29, 2003.  The evaluations clearly state that he did not 
suffer from suicidal ideations.  There is no evidence that he 
engaged in obsessional rituals which interfere with routine 
activities.  While Dr. L. noted that he made a few 
spontaneous comments, and one evaluation by Dr. T. indicated 
the veteran's speech was slow, none of the evaluators found 
his speech to be intermittently illogical, obscure, or 
irrelevant, such as where a 70 percent rating is assigned.  

All of the reports found the veteran's thought process to be 
logical and relevant or goal-oriented.  While he was 
diagnosed as depressed in recent evaluations, no evaluation 
indicated that his depression affected his ability to 
function independently, appropriately, or effectively.  While 
he has been described as irritable in most evaluations, there 
is no evidence that his impulse control was impaired, let 
alone to the point of causing violence.  One of Dr. L.'s 
evaluations noted that he confused reality with his past 
combat, and the veteran reported being lost in familiar 
surroundings.  Almost every evaluation indicated that the 
veteran was adequately groomed.  There is no evidence of 
record that he has had difficulty in adapting to stressful 
work-like circumstances.  His continued marriage and his new 
relationship with his grandchild show that he can establish 
and maintain effective relationships.

The veteran has argued that because his Global Assessment of 
Functioning (GAF) scores have been between 45 and 54, they 
indicate that his disability should be rated at higher than 
50 percent.  However, GAF scores are not, per se, 
determinative of disability ratings.  Disability ratings 
represent, as far as can practically be determined, the 
average impairment in earnings capacity in civil occupations 
resulting from diseases and injuries incurred in or 
aggravated by service.  38 C.F.R. § 4.1.  Consideration is 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an 


evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  See Id.  

In sum, the veteran's disability picture more closely 
approximates the criteria for the currently assigned 
evaluation, and a higher, 70 percent rating, is not 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the claimant is expected to provide; (3) 
that VA will seek to provide; and (4) must ask the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003 and January 2005.  (Although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)



Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess-Hartman v. Nicholson, 19 Vet. App. 471 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided the criteria for 
determining his degree of disability in the Statement of the 
Case sent to him in November 2004.  While the veteran was not 
given prior notice of the appropriate effective dates of 
awards, the rating decision explained that the effective date 
for his rating is the date of his informal claim.  In light 
of the preceding, remanding this claim in order to notify the 
veteran of the criteria for a rating for PTSD or for award of 
an effective date would be of no benefit to the veteran.  See 
38 U.S.C.A. § 5110(a).  Since such a remand would only result 
in additional burdens to VA and provide no benefit to the 
veteran, a remand of the rating issue to address the 
effective date is unnecessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured multiple examinations in connection with this claim.  
In a November 2005 statement, the veteran informed 


the RO that he had no additional evidence to submit.  VA has 
no duty to inform or assist that was unmet.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


